There is nothing before this court to establish that appellant affirmatively waived his right to counsel. Nothing before this court establishes that appellant was fully advised by the court that he must knowingly, intelligently, and voluntarily waive assignment of counsel. According to Crim.R. 44(B), no sentence of confinement can be imposed.
In the absence of a proper transcript of proceedings, this court should not presume a waiver of counsel. I rely on State v. Dubase (1997), 117 Ohio App.3d 215.
Accordingly, I would affirm the conviction and vacate the sentence of confinement.